DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 3/19/2021 is acknowledged.  The traversal is on the ground(s) that, “because both the ‘stepped portion’ and the ‘opening’ prevent contact as previously stated, the field of search is likely to be similar, the search queries are likely to overlap substantially, and the search strategies are directed to a recording apparatus with a contact preventing portion” (page 2 of remarks).  This is not found persuasive.  Please note that a prior art search performed in accordance with MPEP 904 extends far beyond the instant claim language itself, but should also cover all subject matter that might reasonably be incorporated through amendment.  Therefore, the fact that each of the claimed species share a similar functionality does not absolve the burden of examination, nor does the mere overlap of search strategies and/or search queries.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Koga (US 6948802 B2).
Regarding claim 1:
	Koga discloses a recording apparatus comprising:
	a carriage (11) having a liquid ejecting head (print head 7) configured to eject liquid onto a medium (col. 5, lines 1-11), the carriage being configured to reciprocate in a scanning direction of the liquid ejecting head (col. 4, lines 55-58 & Fig. 3);
	a tube (tube members 31) coupled to the carriage (Fig. 5), the tube being configured to supply the liquid from a liquid storage container to the carriage (col. 5, lines 11-15); and
	a supporting member (at least one of FPC 43 and protective film 45) that is flexible and supports the tube (col. 6, lines 5-10 & col. 9, lines 46-65 & Figs. 3, 7),
	wherein when one of directions in which the carriage moves is a first direction (e.g. left-to-right) and another one of the directions is a second direction (e.g. right-to-left), the tube extends in the first direction, is bent in the second direction with a curved portion, and is coupled to the carriage (Fig. 3),
	wherein the tube has a movable portion (portion of tube 31 downstream of supporting portion 51) that moves as the carriage reciprocates and an immovable portion (portion of tube 31 upstream of supporting portion 51) that does not move as the carriage reciprocates (Fig. 3),
	wherein the immovable portion is fixed to a fixing section (tube guiding plate 53: Fig. 3),

	wherein the fixing section has a contact preventing portion (any of a pad, sponge, or recess as a “cushioning member”) configured to prevent contact with the holding member holding the movable portion of the tube (col. 7, lines 42-48 & col. 11, lines 21-51).
Regarding claim 2:
	Koga discloses all the limitations of claim 1, and also that the contact preventing portion is a stepped portion (a ”stepped portion” is inherently formed upon the provision of a pad or sponge to the surface of the tube guide 53, as described in col. 11, lines 24-27).
Regarding claim 5:
	Koga discloses all the limitations of claim 1, and also that the curved portion is formed along a horizontal plane (Fig. 3), and
the fixing section is disposed on a front side or a rear side with respect to the tube (Fig. 3).
Regarding claim 6:
	Koga discloses all the limitations of claim 1, and also that the curved portion is formed along a flat plane including a vertical direction and the carriage moving directions (Figs. 1-3), and
	the fixing section is disposed on an upper side or a lower side with respect to the tube (Figs. 1-2).
Regarding claim 7:
	Koga discloses all the limitations of claim 5, and also that the fixing section is a mounting plate (53) that is vertically provided along a plane including the carriage moving directions and a vertical direction (Figs. 1-3).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fixing section having “a rib extending in the direction the tube extends, and a part of the contact prevention portion has no rib to correspond to a position of the holding member holding the movable portion of the tube.”  It is this limitation, in combination with other features and limitations of claim 3, that indicates allowable subject matter over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853